                                      Case 5:19-cv-00162-MWF-SP Document 20 Filed 03/26/19 Page 1 of 2 Page ID #:54


                                 1
                                      Manning Law, APC
                                 2    Joseph R. Manning, Jr. (SBN 223381)
                                 3    Michael J. Manning, Esq. (SBN 286879)
                                      Craig Cote, Esq. (SBN 132885)
                                 4    Tristan P. Jankowski (SBN 290301)
                                 5    20062 S.W. Birch St, Suite 200, Newport Beach, CA 92660
                                      Office: (949) 200-8755
                                 6    adapracticegroup@manninglawoffice.com
                                 7
                                      Attorneys for Plaintiff JAMES RUTHERFORD, an individual,
                                 8

                                 9
                                                            UNITED STATES DISTRICT COURT
                                 10
                                                           CENTRAL DISTRICT OF CALIFORNIA
                                 11

                                 12                                               CASE No. 5:19-cv-00162-MWF-SP
                                 13
                                              JAMES RUTHERFORD, an
                                 14
                                              individual,                         PROOF OF SERVICE – FIRST
                                 15                                               AMENDED COMPLAINT,
                                         Plaintiff,
                                 16                                               SUMMONS, NOTICE TO
                                         v.                                       PARTIES: ADA DISABILITY
                                 17                                               ACCESS LITIGATION
                                 18

                                 19
                                                QAQI BROTHERS, INC., a
                                 20
                                                California corporation;
                                 21             ABESUD HALUM, an
                                 22
                                                unmarried man; and DOES 1-
                                                10, inclusive,
                                 23
4667 MACARTHUR BLVD., STE. 150
  JOSEPH R. MANNING, JR., ESQ.

   NEWPORT BEACH, CA 92660




                                 24

                                 25

                                 26

                                 27

                                 28      Defendants.



                                                                      PROOF OF SERVICE
                                                                             1
Case 5:19-cv-00162-MWF-SP Document 20 Filed 03/26/19 Page 2 of 2 Page ID #:55



                             PROOF OF SERVICE
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
        I, the undersigned, am employed in the County of Orange, State of California. I am over
the age of eighteen (18) years and not a party to the cause. My business address is 4667
MacArthur Blvd., Suite 150, Newport Beach, CA 92660.

       On 3/26/19 I served the true copies of the foregoing document described as:

   NOTICE TO PARTIES: ADA DISABILITY ACCESS LITIGATION, FIRST
   AMENDED COMPLAINT, SUMMONS

on the interested parties in this action, addressed as follows, Served by Mail via Postal Service:

ABESUD HALUM, an unmarried man
49849 Harrison St.
Coachella, CA 92236

        [X] By United States Postal Service: The documents were mailed as set forth above by
U.S. Mail and placed in sealed, addressed envelopes on the above date and deposited into a U.S.
Postal Service Mail box on the date set forth above, with postage thereon fully prepaid at Newport
Beach, California.

        [] BY Electronic Mail. I caused each such document to be transmitted electronically to
the parties at the e-mail address indicated. To the best of my knowledge, the transmission was
reported as complete and no error was reported that it was not completed.


I certify under penalty of perjury under the laws of the State of California that the foregoing is
true and correct and that this affidavit was executed on March 26, 2019.


        ___________

       Kat Garzon
